DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-10 are examined in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(mass%)
US’555
(mass%)
US’329
(mass%)
C
0.030 – 0.150
C: 0.03 to 0.25
C: more than 0.150% to 0.300%
Si
0.010 – 1.000 
Si: 0.4 to 2.0
Si: 0.010% to 1.000%
Mn
0.50 to less than 1.50
Mn: 0.8 to 3.1
Mn: 1.50% to 2.70%
P
0.001 – 0.060
P ≤ 0.02
P: 0.001% to 0.060%;
S
0.001 – 0.010 
S ≤ 0.02
S: 0.001% to 0.010%
N
0.0005 – 0.0100
N ≤ 0.01
N: 0.0005% to 0.0100%
Al
0.010 – 0.050
Al ≤ 2.0 
Al: 0.010% to 0.050%
Fe + impurities
Balance
Balance
Balance









Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/038708 A1 via its US English equivalent US 2008/0000555 A1 of Nonaka (US’555). US’555 is cited in the IDS.
Regarding claims 1 and 2, US 2008/0000555 A1 of Nonaka (US’555) teaches {[0007], [0043]} “high strength thin-gauge steel sheet excellent in elongation and hole expandability and a method of production thereof” “cold rolled and annealed to obtain a thin-gauge steel sheet” thereby reading on the cold-rolled steel sheet of instant claims. 
In addition, US’555 teaches the steel has a composition wherein the claimed ranges of the constituent elements  of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach                 
                    (
                    5
                    ×
                    [
                    S
                    i
                    ]
                    +
                    [
                    M
                    n
                    ]
                    )
                    /
                    [
                    C
                    ]
                    >
                    10
                
             , expression (A), of instant claim 1. However, as the prior art discloses a composition wherein the claimed ranges of the elements (Si, Mn and C) of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the microstructure limitation of instant claims of “an area fraction of a ferrite is 40% to 95% and an area fraction of a martensite is 5% to 60%,a total of the area fraction of the ferrite and the area fraction of the martensite is 60% or more”, the prior art teaches that its steel has [0009] “a microstructure comprised of ferrite with an area fraction of 10 to 85% and residual austenite with a volume fraction of 1 to 10%, an area fraction of 10% to 60% of tempered martensite, and a balance of bainite.” [0040] “Note that the bainite of the remaining structure can include untempered martensite in an area fraction of 10% or less with respect to the entire structure without any major effect on the quality.” thereby reading on the instant claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the optional limitations of the instant claims, MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims are not required to present and are not deemed to limit the scope of the instant claims.
Regarding the limitation of “TS×λ which is a product of a tensile strength TS and a hole expansion ratio λ is 50000 MPa.% or more”, the prior art teaches that its steel has {abstract, [0007]-[0008]} “tensile strength of 500 MPa or more” and hole expansion rate λ of 35-87% in Table 6 for inventive samples. Therefore, since TS in the prior art is open ended with minimum of 500 MPa, this means that the claimed range of TS×λ of the instant claims would lie within or overlap the range provided by the prior art thereby reading on the claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly disclose that its alloy as having the properties of the hardness of martensite, the characteristics of MnS and the equations that they abide as claimed in the instant claims 1 and 2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis of above) the claimed and c) prior art products are produced by identical or substantially identical processes (instant alloy – {instant specification [0058]-[0074]}; Prior art – {[0041]-[0059]}). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 3-10, the prior art teaches [0059] “Further, the steel sheet may also be cold rolled steel sheet or plated steel sheet. Further, the plating may be ordinary galvanization, aluminum plating, etc. The plating may be either hot dipping or electroplating. Further, the steel sheet may be plated, then alloyed. It may also be plated by multiple layers. Further, even steel sheet comprised of non-plated steel sheet or plated steel sheet on which a film is laminated is not outside the present invention.” thereby reading on the instant claimed limtations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 9,605,329 B2 of Nonaka (US’329). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches a “cold rolled steel sheet” with substantially identical composition. It is noted that there is slight variation in claimed composition with “C: more than 0.150% to 0.300%” and “Mn: 1.50% to 2.70%” in the patent whereas instant claims require “C: 0.030% to 0.150%” and “Mn: 0.50% or more and less than 1.50%”. However, closer look at the composition shows that the end points of C and Mn are extremely close to the claimed ranges of C and Mn of the instant claims. In addition, the claimed ranges of all other constituent metals are identical (see List 1 above).
MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In addition, the claims of the patent reveal a substantially identical microstructure and properties such as hardness of martensite and area ratio of MnS. Therefore, the claimed range of the instant claims is obvious over that of the prior art since the claimed value is so close to the value provided by the patent and there is evidence in the claims of the patent that the claimed would not provide different distinguishable properties. In addition, the claims of the patent reveal a substantially identical process of making the steel much like the steel of the instant application. In addition, the claims of the patent teaches all of the claimed limitations of the instant claims such as hot-dip galvanized layer, aluminized layer and alloyed layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733